DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 16 February 2022 is acknowledged.  The examiner notes to applicant that claims 1-9 are allowed.  Therefore, the restriction requirement among inventions, as set forth in the office action mailed on 13 January 2022 is hereby vacated.  See reasons for allowance.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 04 December 2020 and 09 December 2021, have been considered.

Drawings
The drawings received on 04 December 2020 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a fluidic die having an array of firing subassemblies, each firing subassembly having a firing chamber, a fluid actuator, a sensor plate, a measurement device, a selector, and a transmission path between each selector and its corresponding sensor plate, where a first transmission path has adjusted physical properties such that a parasitic capacitance along the first transmission path corresponds to a parasitic capacitance for a second transmission path, regardless of a distance between a respective sensor plate and selector.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claims 2-7 are allowed for being dependent upon claim 1.
3. The primary reasons for allowance for claim 8 is that applicant’s claimed invention includes a fluidic die having an array of firing subassemblies grouped into zones, each firing subassembly having a firing chamber, a fluid actuator, a sensor plate, a measurement device, and a selector per firing subassembly to couple the selected sensor plate to the measurement device, where selectors for the zone are adjacent the measurement device and each firing subassembly has a different length transmission path to its corresponding selector, a first transmission path has adjusted physical properties such that a parasitic capacitance along the first transmission path corresponds to a parasitic capacitance for a second transmission path in the zone, regardless of a difference in transmission path length, where the first transmission path 
4. Claim 9 is allowed for being dependent upon claim 8.
5. The primary reasons for allowance for claim 10 is that applicant’s claimed invention includes a method having the steps of determining, for each firing subassembly of a group, a parasitic capacitance along a transmission path between a sensor plate of the firing subassembly and its associated selector, determining a transmission path with a longest distance between a respective selector and sensor plate, determining a transmission path with a shortest distance between a respective selector and sensor plate, and adjusting physical properties of the transmission path with the shortest distance such that its parasitic capacitance corresponds to a parasitic capacitance of the transmission path with the longest distance.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
6. Claims 11-15 are allowed for being dependent upon claim 10.
United States Patent No. 9,724,914 to Fujisawa discloses a fluidic die (Fig. 2, element HM) having an array of firing subassemblies (Fig. 2, element HU), each firing subassembly having a firing chamber (Fig. 3A, element 320), a fluid actuator (Fig. 3A, element PZ), a sensor plate (Fig. 3B, element Zd-rf), a measurement device (Fig. 6, element 20), a selector (Fig. 6, element 11), and a transmission path (Fig. 6, elements 
United States Patent No. 10,882,310 to Anderson et al. disclose a fluidic die (Fig. 3A, element 100) having an array of firing subassemblies (Fig. 3A, element 101-1), each firing subassembly having a firing chamber (Fig. 3B, element 312), a fluid actuator (Fig. 3B, element 310), a sensor plate (Fig. 3A, element 104), a measurement device (Fig. 3A, element 103), a selector (Fig. 4, element 420), and a transmission path (Fig. 4, i.e. leads) between each selector and its corresponding sensor plate (Fig. 4, elements 104, 420).  However, Anderson fails to disclose a parasitic capacitance along a first transmission path corresponds to a parasitic capacitance for a second transmission path, regardless of a distance between a respective sensor plate and selector.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/           Primary Examiner, Art Unit 2853                                                                                                                                                                                             	03/02/2022